Appeals from the order of October 2, 1958 and from the decree of judicial settlement of February 27, 1959 dismissed as not timely and also in accordance with Matter of Beach (9 A D 2d 636). All other orders appealed from are unanimously affirmed, with $25 costs and disbursements to respondents. The motion to designate Robert L. Collins as sole attorney of record for the purpose of the argument of this appeal and for the propose of carrying on this litigation to its final conclusion in the appellate courts and in the Surrogate’s Court is denied. Memorandum: At the time of argument it was stipulated by attorney Harry J. Coman that attorney Robert L. Collins might argue the appeals that were pending in this court. Thus the rights of the appellant were protected and there was no dispute between such attorneys upon the argument and presentation of these appeals. It is therefore unnecessary for this court to pass upon the motion for substitution and designation. The motion is denied without prejudice to the rights of the respective attorneys and Mrs. Beach to submit ail matters relating to substitution, fees, liens and the like, to the Surrogate for determination. (Appeal from order of Oneida Surrogate’s Court denying petitioner’s motion to vacate the order judicially settling the accounts of the estate of decedent; also appeal from order of the same court denying petitioner’s right to question the jurisdiction of the Surrogate’s Court in special appearance; also appeal from decree of the same court settling the accounts of the estate and from the order denying the motion to reargue the motion to vacate.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.